Name: Commission Regulation (EEC) No 528/88 of 25 February 1988 amending Regulation (EEC) No 3938/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 2, 88 No L 53/63Official Journal of the European Communities COMMISSION REGULATION (EEC) No 528/88 of 25 February 1988 amending Regulation (EEC) No 3938/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application Whereas, however, the monetary gap for sectors other than cereals and sugar due to the variarion in the Spanish peseta over the said period is within the neutral margin laid down for the fixation of the monetary compensatory amounts, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1 889/87 (2), and in particular Articles 9 (2) and 6a (2) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 57/88-0, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 3938/87 (*), as last amended by Regulation (EEC) No 462/88 (*) ; Whereas Commission Regulation (EEC) No 3153/85 Q, as last amended by Regulation (EEC) No 3770/87 (8), laid down detailed rules for the calculation of monetary compensatory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/85 during the period 17 to 23 February 1988 for the Spanish peseta necessitate that, by virtue of the first indent of Article 5 (3) (a) of Regulation (EEC) No 1677/85, the monetary compensatory amounts should be updated for Spain, in the cereals and sugar sectors ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3938/87 is hereby amended as follows : 1 . The column 'Spain' in parts 1 , 5, 7 and 8 of Annex I is cancelled. 2. However, for Spain, the negative monetary compensa ­ tory amounts for the products falling within CN code 0405 shall remain at '1 306,21 ' and '1 338,87' as regards the additional codes 7158 and 7159 respecti ­ vely. , 3 . Annexes II and III are replaced by Annexes II and III to this Regulation. Article 2 This Regulation shall enter into force on 29 February 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6. 1985, p. 6. (*) OJ No L 182, 3 . 7. 1987, p. 1 . (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 6, 9 . 1 . 1988, p. 24. O OJ No L 372, 31 . 12. 1987, p. 1 . «) OJ No L 48 , 22. 2. 1988, p. 1 . 0 OJ No L 310, 21 . 11 . 1985, p. 4. Ã ± OJ No L 355, 17. 12 . 1987, p. 16. No L 53/64 Official Journal of the European Communities 27. 2. 88 ANNEX II Monetary coefficients Products Member States Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece Ireland Spain Portugal  Beef and veal _ 1,084 -| 1,042 1,010 1,469 1,020 _  Milk and milk products 0,986 0,986 1,158   1,042 1,035 1,469 1,035 '    Pigmeat   1,109   1,016  1,375 1,021    Sugar   1,175  .  1,042 1,035 1,366 1,036  1,093  Cereals 0,990 0,990 1,175   1,053 1,035 1,366 1,036     Eggs and poultry and albumins   1,123   ^ 1,010  1,394     Wine      1,014 1,010 1,331     Processed products (Regulation (EEC) No 3033/80) :  to be applied to charges  to be applied to refunds :  cereals 0,990 0,990 1,158 1,175   1,042 1,053 1,035 1,035 1,469 1,366 1.035 1.036  1,093  milk 0^86 0,986 1,158   1,042 1,035 1,469 1,035    sugar   1,175   1,042 1,035 1,366 1,036    Jams and marmalades (Regula ­ tion (EEC) No 426/86) 1,175     1366    * Olive oil sector   1^090    '  1,281   1,010 ANNEX III ¢ Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,83158 61,8628 55,2545 Dkr 0,523666 11,4408 10,2187 DM 0,137286 2,99934 2,67895 FF 0,460437 10,0594 8,98483 F1 0,154685 3,37948 3,01849 £ Irl 0,0512461 1,1196  £ 0,0457719  0,8.93178 Lit  2 184,74 1 951,37 Dr 10,8652 237,378 212,021 Esc 11,159 243,796 217,754 Pta 9,20589 201,125 179,641